     Case 1:18-cv-00846-NONE-JLT Document 62 Filed 09/10/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11    PHILIP JAMES ROGERS,                                CASE NO. 1:18-cv-0846-NONE-JLT (PC)

12                              Plaintiff,                ORDER DIRECTING PLAINTIFF TO
                                                          RESPOND TO MOTION FOR SUMMARY
13    v.                                                  JUDGMENT
14    RODRIGUEZ, et al.,                                  (Doc. 61)
15                              Defendants.               14-DAY DEADLINE
16

17           On August 4, 2021, Defendant Rodriguez filed a motion for summary judgment based on
18   a failure to exhaust administrative remedies. (Doc. 61.) Despite Defendant’s notice of motion
19   and Rand warning, Plaintiff has failed to file a response.
20           Local Rule 260(b) sets forth the procedure for opposing a motion for summary judgment:
21                   Any party opposing a motion for summary judgment or summary
22                   adjudication shall reproduce the itemized facts in the Statement of
                     Undisputed Facts and admit those facts that are undisputed and deny those
23
                     that are disputed, including with each denial a citation to the particular
24                   portions of any pleading, affidavit, deposition, interrogatory answer,
25                   admission, or other document relied upon in support of that denial.

26   E.D. Cal. 260(b). More generally, “[a] responding party who has no opposition to the granting of

27   the motion shall serve and file a statement to that effect . . . .” E.D. Cal. 230(c).

28   ///
     Case 1:18-cv-00846-NONE-JLT Document 62 Filed 09/10/21 Page 2 of 2

 1           Within 14 days from the date of service, Plaintiff SHALL file an opposition or a notice
 2   of non-opposition response to Defendant’s motion for summary judgment. If Plaintiff fails to
 3   comply, the Court will issue findings and recommendations determining the motion without
 4   further notice to the plaintiff.
 5
     IT IS SO ORDERED.
 6

 7       Dated:     September 9, 2021                            _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 8

 9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28



                                                     2
